Citation Nr: 1610809	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial schedular rating for a cervical spine disability, currently rated as 10 percent disabling.

2.  Entitlement to an extra-schedular rating for a cervical spine disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to TDIU is included in the present appeal because the appeal of an initial rating assigned for a disability encompasses a TDIU claim when unemployability is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appeared at a hearing before the undersigned in December 2015.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to an extra-schedular rating for a cervical spine disability, entitlement to service connection for back and bilateral hip disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 16, 2015, the evidence indicates the Veteran had more than 30 degrees forward flexion and greater than 170 degrees combined range of motion of the cervical spine with no evidence of ankylosis, even after consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups, without incapacitating episodes or associated neurologic impairment.

2.  Since July 16, 2015, the evidence indicates additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups limits the forward flexion of the Veteran's cervical spine to 30 degrees, but she retains more than 15 degrees forward flexion of the cervical spine with no evidence of ankylosis, even after consideration of additional functional impairment due to weakened movement, excess fatigability, incoordination, flare-ups, and pain, without incapacitating episodes or associated neurologic impairment.

3.  The Veteran's current left knee arthritis had its onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for a cervical spine disability were not met prior to July 16, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2015).

2.  The criteria for a 20 percent schedular rating for a cervical spine disability have been met since July 16, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2015).

3.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This decision grants entitlement to service connection for a left knee disability and remands the issues of entitlement to an extra-schedular rating for a cervical spine disability, entitlement to service connection for back and bilateral hip disabilities, and entitlement to TDIU to the AOJ for further development and consideration.  Therefore, the following analysis of VA's duties to notify and assist applies only to the Veteran's appeal of the initial schedular rating assigned for her service-connected cervical spine disability.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in August 2006 and July 2015.  There is no indication these examinations were inadequate for rating purposes, as the examination reports provide sufficient information to determine the appropriate evaluation under the VA rating schedule.

The Veteran's December 2015 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).  At the hearing, the Veteran was asked about her symptoms and employment and was thereby put on notice that her disability was rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate the claim.  There was not an explicit discussion of the reasons the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to a Higher Initial Schedular Rating for a Cervical Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings for disabilities solely affecting the cervical spine are assigned as follows:  a 10 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 40 degrees; a 20 percent rating is granted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine is not greater than 170 degrees; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine; and a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's cervical spine disability has been rated as 10 percent disabling since the effective date of service connection.  A higher rating requires either forward flexion of 30 degrees or less, a combined range of motion of 170 degrees or less, or ankylosis, whether favorable or unfavorable.

Range of motion testing during an August 2006 VA examination revealed the Veteran had 45 degrees of forward flexion of her cervical spine.  The combined range of motion was 220 degrees.  The Veteran denied flare-ups during the examination.  The examiner considered factors such as pain, weakened movement, excess fatigability, and incoordination and noted the Veteran lost an additional 10 degrees in forward flexion and l0 degrees in bilateral rotation with repetitive use primarily due to pain.

Range of motion testing during a July 2015 examination revealed the Veteran had 40 degrees of forward flexion.  The combined range of motion was again 220 degrees.  The July 2015 examiner indicated he was unable to estimate additional range of motion loss due to pain, weakened movement, excess fatigability, incoordination, and flare-ups without resorting to speculation.

Based on the evidence of record, the Board finds a 20 percent rating is warranted for the Veteran's cervical spine disability, effective July 16, 2015, the date of the July 2015 examination.  The July 2015 examiner noted 40 degrees of forward flexion of the cervical spine.  Although he determined he was unable to provide an estimate of additional range of motion loss due to pain, weakened movement, excess fatigability, incoordination, and flare-ups without resorting to speculation, the previous examiner in August 2006 estimated there was an additional 10 degrees loss of motion, primarily due to pain.  As the results of the August 2006 examination were relatively consistent with the results of the July 2015 examination, the Board finds the August 2006 examiner's estimation of additional range of motion loss is indicative of the additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups throughout the appeal period.  See 38 C.F.R. §§ 4.1; 4.2 (indicating disabilities must be viewed in relation to their entire history with examination reports reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability).   With consideration of this estimation of additional range of motion loss, the July 2015 examination showed the Veteran retained only 30 degrees of forward flexion of the cervical spine as the result of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups, warranting a 20 percent rating for the disability.  See Deluca, supra.

A 20 percent rating is not warranted prior to the date of the July 2015 examination because the evidence of record indicates the Veteran retained more than 30 degrees of forward flexion and a combined range of motion greater than 170 degrees of the cervical spine, even with consideration of additional range of motion loss due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The August 2006 examiner indicated the Veteran retained 45 degrees forward flexion; therefore, the Veteran had more than 30 degrees forward flexion of cervical spine, even with consideration of the additional 10 degrees of range of motion loss due to pain.

There is nothing in the Veteran's treatment records that reflect range of motion loss greater than that measured during the August 2006 and July 2015 examinations.  There is no evidence of ankylosis or associated neurologic impairment with the cervical spine disability in the record.  

The 2006 examination report did not show neurologic impairment.  The 2015 examination report shows that all neurologic findings were normal and there was no radiculopathy.

Therefore, a staged rating is warranted for the Veteran's cervical spine disability with a 10 percent rating, effective prior to July 16, 2015, and a 20 percent rating thereafter based of range of motion loss.  See Fenderson, 12 Vet. App. at 125-126.

The Veteran has also been shown to have intervertebral disc syndrome of the cervical spine.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based, if it results in a higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes establishes a 10 percent rating for such episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note one of the rating criteria explains an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

The Veteran testified that he had been prescribed bed rest in the past by Dr. Nash, but could not recall precisely when this occurred.  He did remember that he began to see Dr. Nash in 2000 and that the bedrest was prescribed in the "2000s."  Records from Dr. Smith-Nash are in the claim file and date from 2007.  These do not show Physician prescribed bedrest.  The Veteran has not authorized VA to obtain earlier treatment records, and they appear to precede the effective date of service connection.   Hence they could not show incapacitating episodes during the appeal period.  The Veteran also reported that he self-prescribed bedrest, but this would not satisfy the requirement that the bedrest be physician prescribed.  There are no other reports of incapacitating episodes in the record.  The most recent examination report included a finding that there had not been incapacitating episodes.  Therefore, the disability is properly rated under the General Rating Formula for Diseases and Injuries of the Spine.

The Board is deferring consideration of whether referral for an extraschedular consideration is warranted for the cervical spine disability, as the issue of entitlement to TDIU is being remanded to the AOJ for additional development and consideration.  See Brambley v. Principi, 14 Vet. App. 20 (2003).  These issues will be discussed in the REMAND section below.

Entitlement to Service Connection for a Left Knee Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disease enumerated in 38 C.F.R. § 3.309 is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA treatment records reveal the Veteran has been diagnosed as having arthritic changes in her left knee.  Arthritis constitutes a chronic disease under 38 C.F.R. § 3.309.  Therefore, the nexus requirement for service connection can be proven by a continuity of symptomatology if a left knee condition was noted in service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records show the Veteran injured her left knee in a July 1989 motor vehicle accident.  She experienced pain, swelling and bruising in the knee immediately after the accident.  She completed physical therapy following the accident, but continued to seek treatment for left knee pain throughout the remainder of her period of active service.  She was told she had patellofemoral joint syndrome in May 1992 just before her separation from service.

The Veteran has continuously experienced left knee pain since her separation from service.  Treatment records show a detailed history of left knee degenerative changes to include arthritis.  Patellar spurring was noted in November 2002.  Arthritis was confirmed by x-ray in October 2007.  Therefore, a continuity of symptomatology links the condition noted in service to the current disability, and service connection for a left knee disability is warranted.



ORDER

Entitlement to schedular rating in excess of 10 percent for a cervical spine disability prior to July 16, 2015 is denied.

Entitlement to a 20 percent schedular rating for a cervical spine disability, effective July 16, 2015, is granted.

Entitlement to service connection for a left knee disability is granted.



REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2015).

Here, the Board finds the August 2006 examination report regarding the claimed back and bilateral hip disabilities is inadequate to make an informed decision on the claims because it does not have the requisite rationale for the opinions provided.  The August 2006 examiner provided negative nexus opinions for the claims based solely on the lack of documentation in the service treatment records, which is insufficient to deny the claims.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate when the examiner did not comment on the Veteran's report of an in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  The examiner also failed to discuss any of the treatment records for the claimed disabilities following the Veteran's separation from service, to include the findings of arthritis affecting the back and hips.  Additionally, the Veteran has now been granted service connection for a left knee disability, in addition to her previously service-connected bilateral foot disability.  Consideration should be given to whether the claimed disabilities are proximately due to or aggravated by these service-connected disabilities.  Therefore, a new examination regarding the claims is necessary to fulfill VA's duty to assist.

As noted in the introduction, the issue of entitlement to TDIU is included in the Veteran's appeal of the initial rating assigned to her cervical spine disability.  This issue is inextricably intertwined with the claims of entitlement to a back disability and a bilateral hip disability, as well as the initial rating of the newly service-connected left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As previously noted, the Board defers consideration of an extraschedular rating for a cervical spine disability due to the development of the TDIU issue.  See Brambley, supra.  If it is determined TDIU is not awarded, an extraschedular rating may be warranted for the combined effects of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination, or examinations, to determine whether her current back and hip disabilities are at least as likely as not the result of a disease or injury in service or proximately due to or aggravated by her service-connected left knee and bilateral foot disabilities.

The examiner is advised that aggravation means the severity of the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the normal progression of the disease or injury.  If aggravation is found, the examiner must state whether there is medical evidence created prior to the aggravation or at any time between the time of the aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner is also advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general or there is additional information that, if obtained, would enable the examiner to provide the opinion.

2.  Adjudicate the issue of entitlement to TDIU.  Once the issue is fully developed, consideration should be given to whether extra-schedular consideration is warranted for the Veteran's service-connected cervical spine disability.  

If there is any period when the Veteran did not meet the percentage criteria for TDIU, but was unemployed, the AOJ should refer the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) (2015).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


